Citation Nr: 0731288	
Decision Date: 10/04/07    Archive Date: 10/16/07

DOCKET NO.  04-26 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder, described as patellar pain syndrome with surgical 
residuals and degenerative joint disease.

2.  Entitlement to an increased evaluation for right knee 
patellar pain syndrome with degenerative joint disease (right 
knee disorder), currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran had service from November 1979 to November 1990.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In June 2007 the veteran had a Travel Board hearing before 
the undersigned Veterans Law Judge.  A transcript of the 
hearing is associated with the claims file.

The appeal as to the issue of entitlement to service 
connection for a left knee disorder is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC. 
Consistent with the instructions below VA will notify you of 
the further action required on your part.


FINDING OF FACT

A right knee patellar pain syndrome with degenerative joint 
disease is not manifested by objective evidence of slight 
instability, flexion limited to 45 degrees or extension 
limited to 10 degrees, even when taking into account 
complaints of pain. 




CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for the veteran's right knee disorder have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.321(a), 3.326, 4.1, 4.3, 
4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
(Codes) 5003, 5010, 5257, 5260, 5261 (2006); Lichtenfels v. 
Derwinski, 1 Vet.App. 484 (1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in December 2002, July 
2006, and February 2007 of the information and evidence 
needed to substantiate and complete a claim, to include 
notice of what part of that evidence is to be provided by the 
claimant and notice of what part VA will attempt to obtain.  
 VA has fulfilled its duty to assist the claimant in 
obtaining identified and available evidence needed to 
substantiate a claim, and as warranted by law, affording VA 
examinations.  VA informed the claimant of the need to submit 
all pertinent evidence in his possession.  While the 
appellant may not have received full notice prior to the 
initial decision, after pertinent notice was provided the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim, and the claim was 
readjudicated.  The claimant was provided the opportunity to 
present pertinent evidence and testimony.  In sum, there is 
no evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication. 

Background

Service connection was granted by the RO in January 1991 for 
residuals of a right knee sprain.  A noncompensable 
evaluation was assigned under 38 C.F.R. § 4.71a, Diagnostic 
Code (Code) 5257.

At a February 2003 VA examination the examiner noted crepitus 
and tenderness in the joint space of the right knee.  Right 
knee motion was from 0 degrees to 105 degrees.  There was no 
additional loss of motion due to pain, fatigue, 
incoordination, weakness, or lack of endurance.  X-rays 
revealed degenerative changes of the patellar and anterior 
tuberoscity of the proximal tibia. 

By rating action in March 2003 residuals of a right knee 
sprain were recharacterized as patellar tendon pain syndrome 
with degenerative joint disease, residuals of a right knee 
sprain.  The rating was increased to 10 percent under a 
combined rating criteria of 38 C.F.R. § 4.71a, Diagnostic 
Code (Code) 5010-5257.

At an October 2006 VA orthopedic examination the claims file 
was reviewed.  The veteran denied knee swelling.  He did 
report nocturnal stiffness of the right knee and pain which 
was 5-7 on a scale to 10.  He took Naproxen and Hydrocodene 
for pain.  The veteran reported no incapacitating events, 
surgery, dislocation or recurrent subluxation, or 
inflammatory arthritis.  The veteran was able to maintain his 
work and was self sufficient in daily activities.  Range of 
right knee motion was from 0 degrees to 115 degrees with end 
point pain.  There was no additional loss of motion noted 
related to pain, fatigue, incoordination, weakness, or lack 
of endurance.  There was no warmth or instability.  Slight 
guarding was noted but gait was normal.  The diagnosis was 
right knee degenerative joint disease with patellar femoral 
pain syndrome.

Laws and Regulations

The veteran and his representative contend that the service- 
connected right knee disorder is manifested by symptomatology 
that warrants the assignment of a higher evaluation. It is 
requested that the veteran be afforded the benefit of the 
doubt.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher rating is assigned 
if the disability more closely approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. §§ 3.102, 
4.3.  The veteran's statements describing his symptoms are 
considered to be competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  However, these statements must be 
viewed in conjunction with the objective medical evidence (as 
required by the rating criteria).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

As indicated above, a March 2003 rating decision increased 
the rating for a right knee disorder with degenerative joint 
disease to 10 percent under 38 C.F.R. § 4.71a, Diagnostic 
Code 5010-5257. 

Under Diagnostic Code 5010, arthritis established by x-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved. When, however, the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion. A rating of 
20 percent is assigned for each such major joint or group of 
minor joints, with occasional incapacitating exacerbations, 
affected by limitation of motion. Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. 38 C.F.R. 
§ 4.71a. 

In this regard, the February 2003 and October 2006 VA 
examination reports record complaints of pain and stiffness 
in the right knee. Moreover, the record shows x-ray evidence 
of degenerative changes of the patellar and anterior 
tuberoscity of the proximal tibia in the right knee. 
Therefore, at least a 10 percent rating is warranted for the 
right knee disability. 38 C.F.R. § 4.71a. Lichtenfels. 

Next, the Board turns to the question of whether the right 
knee is entitled to a rating in excess of 10 percent due to 
limitation of motion. Given the evaluation assigned if 
flexion of the knee is limited to 45 degrees a 10 percent 
rating is in order. If flexion of the knee is limited to 30 
degrees a 20 percent rating is in order. 38 C.F.R. § 4.71a, 
Diagnostic Code 5260. 

If extension of the knee is limited to 10 degrees a 10 
percent rating is in order. If extension of the knee is 
limited to 15 degrees a 20 percent rating is in order. 38 
C.F.R. § 4.71a, Diagnostic Code 5261

When evaluating loss of motion, consideration is given to the 
degree of functional loss caused by pain. DeLuca v. Brown, 8 
Vet. App. 202 (1995). In DeLuca, the Court explained that, 
when the pertinent diagnostic criteria provide for a rating 
on the basis of loss of range of motion, determinations 
regarding functional losses are to be "'portray[ed]' 
(38 C.F.R. § 4.40) in terms of the degree of additional 
range-of-motion loss due to pain on use or during flare-ups." 
Id.

Under 38 C.F.R. § 4.40, disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
in parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance. It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with respect to 
all these elements. The functional loss may be due to absence 
of part, or all, of the necessary bones, joints and muscles, 
or associated structures, or to deformity, adhesions, 
defective innervation, or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior of the claimant undertaking the motion. 
Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled. A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.

Additionally, 38 C.F.R. § 4.45 provides as regards to the 
joints that the factors of disability reside in reductions of 
their normal excursion of movements in different planes. 
Inquiry will be directed to these considerations: (a) Less 
movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.). 
(b) More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.). (c) 
Weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.). (d) 
Excess fatigability. (e) Incoordination, impaired ability to 
execute skilled movements smoothly. (f) Pain on movement, 
swelling, deformity or atrophy of disuse. Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations. For the purpose of rating disability from 
arthritis, the knee is considered a major joint.

In Esteban v. Brown, 6 Vet. App. 259, 261 (1994), the Court 
held that in cases where the record reflects that the veteran 
has multiple problems due to service-connected disability, it 
is possible to present "separate and distinct manifestations" 
from the same injury, permitting separate disability ratings. 
The critical element is that none of the symptomatology for 
any of the conditions is duplicative or overlapping with the 
symptomatology of the other conditions.

In this regard, in a precedent opinion by VA General Counsel, 
it was held that separate ratings may be assigned in cases 
where the service-connected disability includes both 
arthritis and instability, provided of course, that the 
degree of disability is compensable under each set of 
criteria. VAOPGCPREC 23-97 (July 1, 1997); 62 Fed. Reg. 63604 
(1997). The basis for this opinion was that the applicable 
rating criteria, "suggest that [Codes 5003, 5257] apply 
either to different disabilities or to different 
manifestations of the same disability." Id. This is 
significant in the veteran's case because he has been 
evaluated under both Diagnostic Code 5010 and 5257.

In another precedent opinion by VA General Counsel, it was 
noted that separate ratings may be assigned in cases where a 
service-connected knee disability includes both a compensable 
limitation of flexion under Diagnostic Code 5260, and a 
compensable limitation of extension under Diagnostic Code 
5261 provided that the degree of disability is compensable 
under each set of criteria. VAOPGCPREC 09-04 (September 17, 
2004); 69 Fed. Reg. 59990 (2004).

As to whether the right knee is entitled to a rating in 
excess of 10 percent due to limitation of motion at the 
February 2003 VA examination range of motion was from 0 
degrees to 105 degrees.  At the October 2006 VA examination 
range of motion was from 0 degrees to 115 degrees.  A full 
range of motion of the knee is from 0 to 140 degrees. 38 
C.F.R. § 4.71, Plate II (2006).

In light of these findings, because knee flexion was not 
limited to 30 degrees and extension was not limited to 15 
degrees, a higher evaluation is not warranted under these 
Diagnostic Codes based on the objective clinical findings of 
loss of motion. 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 
5261. 

Moreover, because the knee does not demonstrate flexion 
limited to 45 degrees and extension limited to 10 degrees, a 
separate compensable evaluation is not warranted under these 
Diagnostic Codes based on the objective clinical findings of 
loss of motion. Id. 

Although a higher evaluation may be assigned on account of 
pain causing additional functional loss, DeLuca, the salient 
point to be made is that even though the veteran complains of 
pain, consideration of 38 C.F.R. §§ 4.40, 4.45 does not lead 
the Board to conclude that the functional losses he 
experiences in the right knee equate to the criteria for a 
rating in excess of 10 percent under either Diagnostic Code 
5260 or Diagnostic Code 5261, or separate compensable ratings 
under these same Diagnostic Codes.

At February 2003, and October 2006 VA examinations, while the 
veteran complained of pain during motion testing and while 
the examiners found crepitus, it was opined that right knee 
motion was not additionally limited by pain, fatigue, 
weakness, or lack of endurance.  

Accordingly, even if the Board conceded that the veteran's 
pain resulted in disability that equated to an additional 
limitation of flexion and/or extension of several degrees, he 
would still need significant loss of motion to warrant higher 
evaluations under either Diagnostic Code 5260 or Diagnostic 
Code 5261, or a separate compensable rating under these same 
Diagnostic Codes. As reflected above, such is not present.  
Therefore, even taking into account the veteran's alleged 
losses due to pain, his adverse symptomatology does not 
equate to the criteria for either a higher or a separate 
evaluation under Diagnostic Code 5260 and/or Diagnostic Code 
5261. 38 C.F.R. §§ 4.2, 4.3, 4.7, 4.45, 4.71a; DeLuca. 

The Board next turns to the issue of whether the right knee 
is entitled to a separate rating because of instability. In 
this regard, under Diagnostic Code 5257, impairment of the 
knee, including recurrent subluxation or lateral instability, 
will be rated as 10 percent disabling when slight, 20 percent 
disabling when moderate, and 30 percent disabling when 
severe. 38 C.F.R. § 4.71a. 

Notably no physician has ever specifically opined that the 
veteran's right knee was unstable.  In fact, February 2003 
and October 2006 examiners found the right knee to be stable.  
Therefore, because there is no evidence in the record that 
suggests "slight" subluxation or instability in the right 
knee, a separate compensable rating is not warranted under 38 
C.F.R. § 4.71a, Diagnostic Code 5257. 

Although the veteran has described his pain as being so bad 
that he cannot stand for extended periods of time, and that 
the disorders interferes with his employment, the evidence 
does not objectively show an exceptional or unusual 
disability picture as would render impractical the 
application of the regular schedular rating standards. Id. 
There simply is no objective evidence that his right knee 
disorder has resulted in frequent periods of hospitalization 
or in a marked interference with employment.

It is undisputed that the right knee disability affects 
employment, but it bears emphasis that the schedular rating 
criteria are designed to take such factors into account.  The 
schedule is intended to compensate for average impairments in 
earning capacity resulting from service-connected disability 
in civil occupations. 38 U.S.C.A. § 1155. "Generally, the 
degrees of disability specified in the rating schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability." 38 C.F.R. 
§ 4.1. Therefore, given the lack of objective evidence 
showing unusual disability not contemplated by the rating 
schedule, the criteria for submission for extra-schedular 
consideration pursuant to 38 C.F.R. § 3.321(b)(1) are not 
met.  Bagwell v. Brown, 9 Vet. App. 337 (1996).

In reaching the above conclusions, the Board has not 
overlooked the veteran's and his representative's statements 
to the RO, as well as the claimant's statements to VA 
physicians. Lay witnesses can testify as to the visible 
symptoms or manifestations of a disease or disability. 
Caldwell v. Derwinski, 1 Vet. App. 466 (1991). However, lay 
statements as to the diagnosis of a current disability, it 
origins, and/or its current severity are not probative 
because laypersons are not competent to offer medical 
opinions. Moray v. Brown, 5 Vet. App. 211 (1993). Therefore, 
the Board assigns more weight to the objective medical 
evidence of record as outlined above.

Finally, in reaching these decisions, the Board considered 
the doctrine of reasonable doubt, however, as the 
preponderance of the evidence is against the appellant's 
claims, except where outlined above, and the doctrine is not 
for application. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an increased evaluation for right knee 
patellar pain syndrome with degenerative joint disease, 
currently evaluated as 10 percent disabling is denied. 




REMAND

The appellant argues that his left knee disorder is secondary 
to his service connected right knee disorder, or was caused 
by various injuries while on active duty.  The veteran 
testified at his June 2007 Travel Board hearing that during 
service he suffered injury to his right knee and then shifted 
his weight to his left knee causing a left knee disorder.  He 
also testified to being treated for his left knee in service.  

In August 1992 the veteran filed a claim for service 
connection for a bilateral knee disorder.  Subsequently, in a 
September 1992 VA orthopedic examination the veteran was 
diagnosed with residuals of bilateral knee sprains. No 
further action appears to have been taken by the RO.  

In April 1998, the veteran reported a six week history of 
left knee pain.  In May 1998, he underwent arthroscopic 
surgery and received an osteochondrial graft.

In October 2002, the veteran filed another claim for service 
connection for a bilateral knee disorder.  

In a February 2003 VA orthopedic examination the examiner 
noted that the claims file was not made available for his 
review.  The diagnosis was surgical repairs to the left knee, 
and degenerative joint disease.  The examiner opined that the 
left knee condition was less likely related to the service 
connected right knee disorder.

In March 2003, the RO denied service connection for a left 
knee disorder because the medical evidence of record did not 
show that the disorder was related to the service connected 
right knee disorder.  In addition the RO stated that there 
were no service medical records showing treatment for a left 
knee injury.  

In reviewing the left knee claim, it does not appear that the 
RO or the VA examiner in February 2003 reviewed the veteran's 
service medical records.  As a result the veteran has not 
been given an adequate VA examination, and further 
development is in order.  In this regard, The Board reviewed 
the service records and note that the medical records from 
his period of service do in fact note several left leg and 
knee complaints.  For example, a March 1984 medical note 
reveals bilateral crepitus.  A June 1986 physical examination 
noted bilateral patellofemoral grinding.  Finally, it is well 
to note that in June 2007, a VA outpatient examiner opined 
that the veteran may have been compensating his left knee 
because of right knee pain.  

On remand the Board directs the RO to provide the veteran 
with an examination by an orthopedic specialist.  The claims 
file and all available medical records are to be provided to 
the examiner for review prior to the examination. A VA 
medical opinion addressing the relationship, if any, between 
the claimed left knee disorder, the service connected right 
knee disorder, and/or military service is required.

Finally, prior to arranging for the appellant to undergo 
further examination, the RO should obtain and associate with 
the claims file all outstanding pertinent medical treatment 
records for the left knee disorder since November 1990 which 
are not already in the claims file.

Accordingly, this matter is REMANDED to the RO for the 
following actions:

1. Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.159 (2006), the RO 
must notify the veteran what specific 
information and evidence is needed to 
establish a disability rating and an 
effective date for the claim on appeal.  
The veteran must be notified what 
specific portion of any needed evidence 
VA will secure, and what specific portion 
of any needed evidence he himself must 
submit.  The RO must advise the veteran 
to submit all pertinent evidence not 
already on file that is held in his 
possession.  The RO must also notify the 
veteran that, if requested, VA will 
assist him in obtaining pertinent records 
of treatment from private medical 
professionals, or other evidence, 
provided that he furnishes sufficient, 
identifying information and 
authorization.

2. The RO should obtain all treatment 
records pertaining to care for the left 
knee disorder dating since November 1990 
from any known provider, including the 
VAMC not already in the claims file. If 
any pertinent records are not available, 
or if the search for any such records 
yields negative results, that fact should 
clearly be documented in the claims file. 
The veteran is to be notified in writing.

3. Thereafter, the veteran must be 
afforded an examination by a physician to 
ascertain the nature and etiology of any 
left knee disorder. The claims folder and 
a copy of this remand are to be provided 
to the physician for review in 
conjunction with the examination. All 
indicated tests and studies deemed 
appropriate should be accomplished and 
all clinical findings should be reported 
in detail. Thereafter, the examining 
physician must opine in writing whether 
it is at least as likely as not, i.e., is 
there a 50/50 chance, that any current 
left knee disorder began or was 
aggravated during service, or whether it 
was secondary to the service connected 
right knee disorder.  The June 2007 VA 
outpatient clinic comment that the 
veteran may have been compensating his 
left knee due to right knee pain must be 
considered and addressed.  A complete 
rationale for any findings/opinions 
expressed must be provided.  If the 
reviewing physician concludes that an 
opinion cannot be offered without 
resorting to speculation then he or she 
should state so in the report.

4. Following completion of the foregoing, 
the RO should review the examination 
report to ensure that it is in complete 
compliance with the directives of this 
REMAND.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures at once.

5.  Thereafter, the RO must prepare a new 
rating decision and readjudicate the 
issue of entitlement to service 
connection for a left knee disorder on 
the basis of all the evidence on file and 
all governing legal authority.  If the 
benefit sought on appeal is not granted, 
the veteran and his representative must 
be provided with a supplemental statement 
of the case which should include a 
summary of the evidence and all laws and 
regulations pertinent to the issue.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office. Kutscherousky v. West, 12 Vet. App. 369 (1999


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


